Citation Nr: 0843233	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-36 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for recurrent tinnitus.

2.	Entitlement to service connection for residuals of in-
service mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service from November 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.	Recurrent tinnitus was not manifested during the veteran's 
active service, and the veteran's current tinnitus is not 
otherwise etiologically related to such service.

2.	In a correspondence received on December 21, 2005, prior 
to the promulgation of a decision in the appeal, the 
veteran's representative withdrew the appeal of the issue 
of entitlement to service connection for residuals of in-
service mustard gas exposure.


CONCLUSIONS OF LAW

1.	Recurrent tinnitus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for residuals of in-service mustard gas 
exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2004.  
The RO's February 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service VA and private treatment records and reports 
have also been obtained.  The appellant has not identified 
any additional records that should be obtained prior to a 
Board decision.  He was afforded a VA audiological 
examination in November 2004.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Recurrent Tinnitus

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran asserts he suffers from recurrent tinnitus as a 
result of acoustic trauma suffered during active service.  
Specifically, the veteran asserts he was exposed to rifle 
fire during service which caused his current tinnitus.

While the evidence of record indicates the veteran currently 
suffers from recurrent tinnitus, the competent, probative 
evidence of record does not etiologically link his current 
disorder to his active service.  In this regard, the Board 
observes there were no findings or complaints pertaining to 
tinnitus during active service.  Furthermore, there is no 
evidence the veteran complained of, or was diagnosed with, 
recurrent tinnitus upon separation from service.  Thus, the 
Board observes the veteran did not suffer from recurrent 
tinnitus in active service.

In addition, there is no evidence of record to indicate the 
veteran sought treatment for or was diagnosed with recurrent 
tinnitus until the November 2004 VA audiological examination, 
over 50 years post-service.  This lapse in time between 
service and the first complaints of tinnitus also weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

As noted above, the veteran was provided a VA audiological 
examination in November 2004.  After examining the veteran 
and the claims folder, the VA examiner opined that the 
veteran's tinnitus is less likely than not related to his 
active service.  The VA examiner noted the veteran has been 
subjected to a significant amount of post-service acoustic 
trauma as a farmer for 24 years, as well as personal firearm 
use.  

In sum, the Board finds that there is no evidence of 
recurrent tinnitus during active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's current tinnitus and his in-service acoustic 
trauma.  The Board finds that the preponderance of the 
evidence is against this aspect of the veteran's claim.  The 
veteran has produced no competent medical evidence or 
competent medical opinion in support of his claim that his 
current recurrent tinnitus are the result of his active 
service.  In addition, the negative VA examiner's opinion and 
the length of time between the veteran's separation from 
active service and first complaints of tinnitus also weighs 
against the veteran's claim.

Finally, although tinnitus is capable of lay observation, see 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), as a 
layman, the veteran is not competent to provide an 
etiological opinion between current tinnitus and his service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of the etiology of the veteran's 
disorder cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
recurrent tinnitus, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Residuals of In-service Mustard Gas Exposure

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issue of service connection for residuals of in-service 
mustard gas exposure and, hence, there remain no allegations 
of errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
the issue of service connection for residuals of in-service 
mustard gas exposure and it is dismissed.


ORDER

Service connection for recurrent tinnitus is denied.

The issue of entitlement to service connection for residuals 
of in-service mustard gas exposure is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


